DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson (US 2943184) in view of Baldwin (US 20160045015).
With respect to claim 1, Christopherson teaches a method for inspecting an ear of a user (see col. 1 lines 15-22), comprising: obtaining or providing an inspection mirror (e.g. 34), the inspection mirror having a handle (12), grasping, by the user, the handle of the inspection mirror (see fig. 1 below); positioning the inspection mirror behind the ear of the user (see fig. 1 below); and looking into an additional mirror (M) to view a reflection from the mirror to view the interior of the ear of the user (see fig. 1-4 below).

    PNG
    media_image1.png
    537
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    649
    768
    media_image2.png
    Greyscale

Christopherson does not teach the mirror including a first mirror being attached to the handle and a second mirror being attached to the handle, the first mirror further being hingedly attached to the second mirror via a hinge, wherein the first mirror is moveable with respect to the second mirror to define a variable interior angle; and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror.
Baldwin, also drawn to methods of using mirrors, teaches an adjustable mirror including several mirrors (e.g. any of 54, 52, 54) hinged (via 56) together and attached to a handle (20) wherein a first mirror is moveable with respect to a second mirror to define a variable interior angle (see abstract); and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror (see fig. 5a-5c and abstract) in order to provide the user with additional viewing capabilities due to the provision of angular adjustability of the mirrors (see para. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Christopherson with the mirror including a first mirror being attached to the handle and a second mirror being attached to the handle, the first mirror further being hingedly attached to the second mirror via a hinge, wherein the first mirror is moveable with respect to the second mirror to define a variable interior angle; and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror, in view of Baldwin, in order to provide the user with additional viewing capabilities due to the provision of angular adjustability of the mirrors.
As for claim 2, Christopherson, as modified by Baldwin, further teaches the method of claim 1, wherein the steps of grasping, positioning, adjusting, and looking are performed in sequential order (see col. 1 lines 23-32).
As for claim 3, Christopherson, as modified by Baldwin, further teaches the method of claim 1, wherein the steps of grasping, positioning, adjusting, and looking are performed in any order (see col. 1 lines 51-55).
As for claim 4, Christopherson, as modified by Baldwin, further teaches the method of claim 3, wherein the handle of the inspection mirror further comprises a pivot joint (ball joint 30, 32, 50)
With respect to claims 5-9, Christopherson teaches a method for inspecting an ear of a user (see col. 1 lines 15-22), comprising: obtaining or providing an inspection mirror (e.g. 34), the inspection mirror having a handle (12), grasping, by the user, the handle of the inspection mirror (see fig. 1 below); positioning the inspection mirror behind the ear of the user (see fig. 1 below); and looking into an additional mirror (M) to view a reflection from the mirror to view the interior of the ear of the user (see fig. 1-4 below).

    PNG
    media_image1.png
    537
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    649
    768
    media_image2.png
    Greyscale

Christopherson does not teach the mirror including a first mirror being attached to the handle and a second mirror being attached to the handle, the first mirror further being hingedly attached to the second mirror via a hinge, wherein the first mirror is moveable with respect to the second mirror to define a variable interior angle; and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror; wherein the pivot joint is a gimbal; wherein the pivot joint is positioned adjacent the first mirror and the second mirror; wherein handle includes a length from a distal end of the handle to a base of the hinge, the pivot joint being located at a position less than or equal to twenty percent of the distance from a base of the hinge to the distal end of the handle; wherein the handle is an extendable handle; and wherein the handle is telescopically extendable.
Baldwin, also drawn to methods of using mirrors, teaches an adjustable mirror including several mirrors (e.g. any of 54, 52, 54) hinged (via 56) together and attached to a handle (20) wherein a first mirror is moveable with respect to a second mirror to define a variable interior angle (see abstract); and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror (see fig. 5a-5c and abstract); wherein the pivot joint is a gimbal (e.g. 60, 62- see para. 39); wherein the pivot joint is positioned adjacent the first mirror and the second mirror (see fig. 5a-5c); wherein handle includes a length from a distal end of the handle to a base of the hinge (see fig. 5a-5c), the pivot joint being located at a position less than or equal to twenty percent of the distance from a base of the hinge to the distal end of the handle (see fig. 5a-5c); wherein the handle is an extendable handle (see para. 36); and wherein the handle is telescopically extendable (see para. 36) in order to provide the user with additional viewing capabilities due to the provision of adjustability of the mirrors (see para. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Christopherson with the mirror including a first mirror being attached to the handle and a second mirror being attached to the handle, the first mirror further being hingedly attached to the second mirror via a hinge, wherein the first mirror is moveable with respect to the second mirror to define a variable interior angle; and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror; wherein the pivot joint is a gimbal; wherein the pivot joint is positioned adjacent the first mirror and the second mirror; wherein handle includes a length from a distal end of the handle to a base of the hinge, the pivot joint being located at a position less than or equal to twenty percent of the distance from a base of the hinge to the distal end of the handle; wherein the handle is an extendable handle; and wherein the handle is telescopically extendable, in view of Baldwin, in order to provide the user with additional viewing capabilities due to the provision of angular adjustability of the mirrors.
As for claim 10, Christopherson, as modified by Baldwin, further teaches the method of claim 3, wherein the additional mirror is a wall-mounted mirror (see fig. 1 above).
With respect to claims 11-14, Christopherson teaches a method for inspecting an ear of a user (see col. 1 lines 15-22), comprising: obtaining or providing an inspection mirror (e.g. 34), the inspection mirror having a handle (12), grasping, by the user, the handle of the inspection mirror (see fig. 1 above); positioning the inspection mirror behind the ear of the user (see fig. 1 above); and looking into an additional mirror to view a reflection from the mirror to view the interior of the ear of the user (see fig. 1 above); wherein the steps of grasping, positioning, adjusting, and looking are performed in any order (see col. 1 lines 23-32), and further wherein the steps of adjusting and looking are performed in an iterative fashion to adjust a viewing path and thereby improve the view of the interior of the ear of the user (see col. 1 lines 51-55); and wherein the additional mirror is a wall-mounted mirror (M, see fig. 1 above).
Christopherson does not teach the mirror including a first mirror being attached to the handle and a second mirror being attached to the handle, the first mirror further being hingedly attached to the second mirror via a hinge, wherein the first mirror is moveable with respect to the second mirror to define a variable interior angle; and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror; and wherein the handle is an extendable handle; and wherein the handle is telescopically extendable.
Baldwin, also drawn to methods of using mirrors, teaches an adjustable mirror including several mirrors (e.g. any of 54, 52, 54) hinged (via 56) together and attached to a handle (20) wherein a first mirror is moveable with respect to a second mirror to define a variable interior angle (see abstract); and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror (see fig. 5a-5c and abstract); wherein the handle is an extendable handle (see para. 36); and wherein the handle is telescopically extendable (see para. 36) in order to provide the user with additional viewing capabilities due to the provision of adjustability of the mirrors (see para. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Christopherson with the mirror including a first mirror being attached to the handle and a second mirror being attached to the handle, the first mirror further being hingedly attached to the second mirror via a hinge, wherein the first mirror is moveable with respect to the second mirror to define a variable interior angle; and adjusting the variable interior angle by pivoting the first mirror with respect to the second mirror; wherein the handle is an extendable handle; and wherein the handle is telescopically extendable, in view of Baldwin, in order to provide the user with additional viewing capabilities due to the provision of angular adjustability of the mirrors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/
Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773